Case 19-08659   Doc 1-1 Filed 03/26/19 Entered 03/26/19 20:38:55   Desc
                      Signature Pages Page 1 of 7
Case 19-08659   Doc 1-1 Filed 03/26/19 Entered 03/26/19 20:38:55   Desc
                      Signature Pages Page 2 of 7
Case 19-08659   Doc 1-1 Filed 03/26/19 Entered 03/26/19 20:38:55   Desc
                      Signature Pages Page 3 of 7
Case 19-08659   Doc 1-1 Filed 03/26/19 Entered 03/26/19 20:38:55   Desc
                      Signature Pages Page 4 of 7
Case 19-08659   Doc 1-1 Filed 03/26/19 Entered 03/26/19 20:38:55   Desc
                      Signature Pages Page 5 of 7
Case 19-08659   Doc 1-1 Filed 03/26/19 Entered 03/26/19 20:38:55   Desc
                      Signature Pages Page 6 of 7
Case 19-08659   Doc 1-1 Filed 03/26/19 Entered 03/26/19 20:38:55   Desc
                      Signature Pages Page 7 of 7
